252 S.W.3d 243 (2008)
STATE of Missouri, Respondent,
v.
Bilah K. RALLS, Appellant.
No. WD 66508.
Missouri Court of Appeals, Western District.
May 13, 2008.
Matthew Ward, Columbia, MO., for appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Shaun Mackelprang and Robert J. (Jeff) Bartholomew, Office of Attorney General, Jefferson City, MO., for respondent.
Before RONALD R. HOLLIGER, Presiding Judge, HAROLD L. LOWENSTEIN, Judge, and THOMAS H. NEWTON, Judge.

ORDER
PER CURIAM.
Bilah K. Ralls (hereinafter "Ralls") appeals his conviction for possession of a controlled substance in violation of section 195.202, RSMo 2000. In his sole point on appeal he seeks plain error review of the court's decision to send to the jury room during deliberations a baggie of crack cocaine contained within an evidence bag even though both bags had been admitted into evidence. We decline to exercise plain error review. The argument falls below the level of frivolousness and we affirm the conviction pursuant to Rule 30.25(b).